DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species I (claims 2-3) in the reply filed on 06/20/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-3, 5, and 6 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Herrin (U.S. Pat. No. 7,470,226).
Regarding claim 1: Herrin discloses a method of forming a polygonal container from a blank of sheet material using a machine (Figs. 3-5; via the manufactured polygonal container using the shown machine) , the blank including a bottom panel having opposing side edges and opposing end edges (Fig. 8; via bottom panel 210, side edges 212 & end edges 218), two opposing side panels each extending from one of the side edges of the bottom panel (via 212 extending from side edges of bottom panel 210), two opposing end panels each extending from one of the end edges of the bottom panel (via 218 extending from end edges of bottom panel 210), and a reinforcing panel assembly including a plurality of reinforcing panels separated by a plurality of fold lines (via 224/230), the reinforcing panel assembly extending from a first side edge of a first side panel of the two side panels (via 224/230 extending from side edges of the side panels 212);
said method comprising: forming a corner wall by folding a first pair of the plurality of reinforcing panels inwardly towards the respective side panel and into face-to-face contact with a second pair of the plurality of reinforcing panels, see for example (Figs. 9-13; folding steps of the reinforcing panels to form corners); rotating the side panels and the end panels to be substantially perpendicular to the bottom panel such that an interior surface of at least one reinforcing panel of the plurality of reinforcing panels is in contact with an interior surface of the first side panel (Figs. 9-13; folding steps); and coupling at least one other reinforcing panel of the plurality of reinforcing panels to one of the end panels to form the container (Figs. 9-13 & 18-19; show steps of coupling of the reinforcing panels to the end panels to form final shaped container).
Regarding claim 2: the machine including a corner post forming station (Figs. 3-4 & 22; via the shown corner forming station) wherein said forming the corner wall comprises forming the corner wall by transporting the blank past a first plurality of rails of the corner post forming station, said rails extending along a blank transport direction, see for example (Figs. 3-4 & 22; via pushing the blank through side/corner rails to shape the container).  
Regarding claim 3: further comprising forming a reinforcing end tab by transporting the blank past a second plurality of rails of the corner post forming station (Figs. 13-14; via the shown formed end tab using fixed rails 124, and others 120/128), said rails extending along a blank transport direction and configured to fold the first and second pluralities of reinforcing panels in face-to-face contact along a fold line of the plurality of fold lines such that an angle is defined between the reinforcing end tab and the corner wall (Figs. 9, 11, 12, 18, & 19; via folding the reinforcing panels form an angle between the end of the folded reinforcing ends and the formed corner 248).
Regarding claim 5: further comprising forming a reinforcing end tab by folding the first and second pluralities of reinforcing panels in face-to-face contact along a fold line of the plurality of fold lines such that an angle is defined between the reinforcing end tab and the corner wall (Figs. 8-13; via the shown fold lines on reinforcing panels 224, fold lines 230).
Regarding claim 6: wherein the angle defined between the reinforcing end tab and the corner wall is about 135 degrees (Figs. 9 & 19; via 248; the shown angle between end tab of the formed corner reinforcing member and corner of the container).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited arts in PTO-892 are referring to the claimed reinforcing panels to form the container’s corner.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731